TARTER KRINSKY & DROGIN LLP
Proposed Attorneys for Midway Market Square Elyria LLC
Debtor and Debtor-in-Possession
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
Alex Spizz, Esq.
Jill Makower, Esq.
smarkowitz@tarterkrinsky.com
aspizz@tarterkrinsky.com
jmakower@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
In re:                                                        :
                                                              :   Chapter 11
MIDWAY MARKET SQUARE ELYRIA LLC, :
                                                              :   Case No.: 20- 23142(   )
                                     Debtor.                  :
------------------------------------------------------------- x

  DECLARATION OF CHAIM LOBL PURSUANT TO LOCAL BANKRUPTCY RULE
    1007-2 OF THE LOCAL BANKRUPTCY RULES FOR THE UNITED STATES
    BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

         I, Chaim Lobl, declare, pursuant to section 1746 of title 28 of the United States Code,

that:

         1.        I, through other limited liability companies I own and/or control, am the

managing member of Midway Market Square Elyria LLC (“Midway” or “Debtor”), a Delaware

limited liability company. Midway intends to file a voluntary chapter 11 petition with the Clerk

of this Court on or about October 28, 2020 (the “Petition Date”). I am duly authorized to make

this declaration (the “Declaration”) on behalf of the Debtor.

         2.        I am familiar with the Debtor’s day to day operations, business, and financial

affairs, and books and records. I am above eighteen years of age and I am competent to testify.

         3.        I submit this Declaration in accordance with Rule 1007-2 of the Local Rules of

this court (the “Local Bankruptcy Rules”) to assist this court (the “Court”) and parties in interest


{Client/086739/1/02214803.DOC;3 }
in understanding the circumstances that compelled the commencement of the chapter 11 case,

and in support of the Debtor’s petition for relief under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”).

         4.        Except as otherwise indicated, all facts set forth in this Declaration are based upon

my personal knowledge, all documents available to me and my discussions with other members

of the Debtor’s management team as well as the Debtor’s property manager. If called as a

witness, I could and would testify competently to the facts set forth in this Declaration.

         5.        Parts I through III of this Declaration provide an overview of the Debtor’s

business, events giving rise to the commencement of this chapter 11 case and the Debtor’s

capital structure. Part IV sets forth the information required by Local Bankruptcy Rule 1007-2.

    I. THE DEBTOR’S BUSINESS

         6.        The Debtor owns and operates the retail property which is a full-service shopping

center located at 1180 West River Road North, Elyria, OH 44035 (the “Property”).

         7.        Midway was originally built in 1999. The improvements were constructed

between 1999-2002 and are situated on an 25.84-accre site. Midway comprises ±224,802 square

feet of retail space. The Property is a three (3) building retail development and is anchored by

Giant Eagle and includes one out parcel occupied by the Texas Roadhouse. Other tenants include

Jo-Ann Fabrics, Pet Supplies Plus, Altitude Trampoline Park, Ross Medical Center, and Sally

Beauty.

         8.        The Debtor acquired the Property in 2016 for a purchase price of $20,500,000.

The Debtor obtained a $17.5 million acquisition loan (“Loan”) from Fortress Credit Co LLC

(“Fortress”). The Loan was for an initial three-year term with two one-year extension options.

The Debtor’s equity interest holders funded approximately $4.5 million in equity. Shortly after

acquiring the Property, the Debtor successfully obtained an extension of Giant Eagle’s lease and

intended to refinance the Fortress Loan upon expiration of the initial three-year term.
{Client/086739/1/02214803.DOC;3 }                    2
Unfortunately, Dick’s Sporting Goods which was the second anchor tenant at the Property

notified Midway in mid 2019 that it intended to vacate at the end of its lease term. Fortress

demanded Midway deposit an additional $810,000 for Dick’s Sporting Goods replacement

reserve as required by the Loan agreement.

    II. EVENTS LEADING TO THE CHAPTER 11 CASE

         9.        In or about February 2020, Fortress called a default under the Loan and has

imposed the default interest rate of 13%. The default was based on the Debtor’s failure to fund

the Dick’s Sporting Goods replacement reserve. The Debtor was not in payment default. Based

upon the Debtor’s failure to fund the replacement reserve, Fortress would not allow the Debtor to

exercise the option to extend the Loan and Fortress also called a maturity default. Since the

default, all of the rent paid by the tenants is paid to a lockbox controlled by Fortress which

sweeps the cash and does not permit the Debtor to pay the Property’s ordinary and necessary

operating expenses. Fortress has refused to provide an accounting of how it has applied the

approximate $165,000 per month it has been collecting from the Debtor’s tenants and the

statements Fortress has provided are confusing and unclear.

         10.       The Debtor was in late stage negotiations with Benefit Street Partners (“BSP”) to

refinance the Loan. In January 2020, BSP backed out of the refinancing. Thereafter, as a result

of the Covid-19 pandemic, all leasing and refinancing options came to a virtual standstill.

Midway’s equity interest holders have contributed and/or loaned approximately $800,000 in the

last year for repairs and upkeep of the Property.

         11.       Fortress commenced a mortgage foreclosure action in Ohio state court and sought

the appointment of a receiver. The state court judge in Ohio recently indicated he is prepared to

enter an order appointing a receiver. The Debtor believes the appointment of a receiver will

cause further economic damages to the value of the Property.



{Client/086739/1/02214803.DOC;3 }                   3
         12.       The Debtor intends to utilize the tools contained in the Bankruptcy Code to

hopefully reach an agreement with Fortress to restructure the Loan or if necessary, to seek

confirmation of a plan under section 1129(b) of the Bankruptcy Code.

         13.       The Debtor intends to file contemporaneously with the chapter 11 petition a

motion to utilize the rents (cash collateral) and for turn over of certain tenant reserve funds. Just

prior to the Petition Date, the Debtor executed a lease with Gabe’s, a well-known discount

retailer, to take over the Dick’s Sporting Goods space. The Debtor requires use of the tenant

improvement reserve funds to perform the improvements required by the Gabe’s lease. The

Debtor is required to deliver the space to Gabe’s on December 1, 2020 and must obtain access to

the tenant reserve funds immediately in order to satisfy this time frame.

    III. PRE-PETITION CAPITAL STRUCTURE AND INDEBTEDNESS

         14.       As noted, the Debtor is a privately held limited liability company. As of the

Petition Date, Fortress held a first mortgage secured by the Property and it is owed between $18

million and $19 million. Aside from Fortress, Midway’s primary creditors are trade creditors

who performed construction services at the Property, loans made by the Debtor’s insiders and

professional firms.

         15.       According to recent appraisal, I believe the fair market value of the Property

exceeds the amount of Fortress’ claim.

    IV. INFORMATION REQUIRED BY LOCAL BANKRUPTCY RULE 1007-2

         16.       I have been advised that Local Bankruptcy Rule 1007-2 requires certain

information related to the Debtor which is set forth below.

         17.       In accordance with Local Bankruptcy Rule 1007-2(a)(3), there has been no

prepetition committee of creditors formed in this chapter 11 case.




{Client/086739/1/02214803.DOC;3 }                 4
         18.       In accordance with Local Bankruptcy Rule 1007-2(a)(4), Exhibit A hereto is a

list containing the names, addresses, and, where available, telephone and facsimile numbers of

the creditors holding the twenty (20) largest unsecured claims (excluding insiders) against the

Debtor.

         19.       In accordance with Local Bankruptcy Rule 1007-2(a)(5), Exhibit B hereto is a list

containing the names, addresses, and, where available, telephone and facsimile numbers of the

creditors holding the five (5) largest secured claims against the Debtor.

         20.       In accordance with Local Bankruptcy Rule 1007-2(a)(6), Exhibit C hereto is a

list containing a summary of the Debtor’s assets and liabilities.

         21.       To the best of my knowledge, none of the Debtor’s property is in the possession

or control of any custodian, public officer, mortgagee, pledgee, assignee of rents, or secured

creditor, or agent for any such entity except as set forth above, Fortress is collecting all rents via

a lockbox. In addition, Fortress has sought the appointment of a receiver which is imminent.

         22.       The Debtor is not a tenant under any leases. The Debtor is a landlord pursuant to

several leases at the Property.

         23.       In accordance with Local Bankruptcy Rule 1007-2(a)(10), Exhibit D hereto is a

list providing the location of the Debtor’s substantial assets, the location of its books and records,

and the value of any assets held by the Debtor outside the territorial limits of the United States.

         24.       In accordance with Local Bankruptcy Rule 1007-2(a)(11), Exhibit E hereto is a

list of litigation commenced against the Debtor.

         25.       In accordance with Local Bankruptcy Rule 1007-2(a)(12), Exhibit F hereto is a

list containing the names of the individuals who comprise the Debtor’s existing senior

management, with their tenure with the Debtor, and a brief summary of its relevant

responsibilities and experience. The Debtor intends to continue to operate and debtor in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
{Client/086739/1/02214803.DOC;3 }                  5
         26.       The Debtor has no employees. The Debtor’s property manager, Madison

Properties USA, LLC, covers any payroll and generally contracts with required service providers

for the Property. As set forth above, the Debtor intends to request the Court authorize the use of

cash collateral to meet all necessary operating expenses of the Property.

         27.       The Debtor’s officers, directors, and members will receive no payroll for the 30-

day period following the commencement of the Debtor’s chapter 11 case.

         28.       In accordance with Local Bankruptcy Rule 1007-2(b)(3), Exhibit G hereto

contains the estimated cash receipts and disbursements, net cash gain or loss, obligations and

receivables expected to accrue but remain unpaid, other than professional fees, for the 30-day

period following the commencement of the Debtor’s chapter 11 case.

         Under 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct to the best of my knowledge and belief.

Executed this 27th day of October 2020
                                                        /s/ Chaim Lobl

                                                       Chaim Lobl
                                                       Vice President of Managing Member of
                                                       Midway Market Square Elyria LLC




{Client/086739/1/02214803.DOC;3 }                  6
                                          EXHIBIT A

                               MIDWAY MARKET SQUARE ELYRIA LLC

                  LIST OF TWENTY (20) LARGEST UNSECURED CREDITORS




{Client/086739/1/02218353.DOCX;1 }
 Fill in this information to identify the case:
 Debtor name Midway Market Square Elyria LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                 Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ulmer & Berne LLP               Robin M Wilson                  Legal Fees             Unliquidated                                                                      $60,000.00
 420 Lexington
 Avenue                          rwilson@ulmer.co
 Suite 2733                      m
 New York, NY 10170              216.583.7360
 N.E.S. Corp.                                                    Trade                  Unliquidated                                                                      $37,165.00
 2981 Independence
 Road
 Cleveland, OH 44115
 Day One Lighting                                                Trade                  Unliquidated                                                                      $37,000.00
 355 Spook Rock
 Road
 Suffern, NY 10901
 Reiss Sheppe LLP                Stephen Friedman                Legal Fees                                                                                               $35,000.00
 Attn: Stephen
 Friedman                        sfriedman@reisssh
 425 Madison                     eppe.com
 Avenue, 19th Fl.                (212) 753-2424 x109
 New York, NY 10017
 QPS                                                             Trade                  Unliquidated                                                                        $4,935.00
 45085 Telegraph
 Road
 Elyria, OH 44035
 TG Consultants, Inc.                                            Trade                  Unliquidated                                                                        $4,349.78
 185 Wheeler Avenue
 Staten Island, NY
 10314
 Commercial Roofing                                              Trade                  Unliquidated                                                                        $3,526.00
 P.O. Box 73
 Garrettsville, OH
 44231
 Mozes Guttman CPA                                               Professional Fees Unliquidated                                                                             $3,500.00
 2 Skillman Street
 Suite 217
 Brooklyn, NY 11205
 Kutak Rock LLP                                                  Trade                  Unliquidated                                                                          $861.00
 P.O. Box 30057
 Omaha, NE 68103

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
 Debtor    Midway Market Square Elyria LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 North Coast Fire                                                Trade                  Unliquidated                                                                          $710.00
 Protection In
 1260 North Park
 Avenue
 Warren, OH 44483
 Maintenance                                                     Trade                  Unliquidated                                                                          $237.24
 System of N. Ohio
 42208 Albrecht Rd.
 #1
 Elyria, OH 44035
 Space Comfort Co.                                               Trade                  Unliquidated                                                                          $185.95
 5201 Clark Avenue
 Cleveland, OH 44102




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         EXHIBIT B

                              MIDWAY MARKET SQUARE ELYRIA LLC

                       LIST OF FIVE (5) LARGEST SECURED CREDITORS




{Client/086739/1/02218329.DOCX;1 }
       TARTER KRINSKY & DROGIN LLP
       Proposed Attorneys for Midway Market Square Elyria LLC
       Debtor and Debtor-in-Possession
       1350 Broadway, 11th Floor
       New York, New York 10018
       (212) 216-8000
       Scott S. Markowitz, Esq.
       Alex Spizz, Esq.
       Jill Makower, Esq.
       smarkowitz@tarterkrinsky.com
       aspizz@tarterkrinsky.com
       jmakower@tarterkrinsky.com

         UNITED STATES BANKRUPTCY COURT
         SOUTHERN DISTRICT OF NEW YORK
         ------------------------------------------------------------ x
         In re:                                                       :
                                                                      :   Chapter 11
         MIDWAY MARKET SQUARE ELYRIA LLC, :
                                                                      :   Case No.: 20-23142(     )
                                              Debtor.                 :
         ------------------------------------------------------------ x

                     LIST OF CREDITORS HOLDING 5 LARGEST SECURED CLAIMS

               Following is a list of the debtor’s creditors holding the 5 largest secured claims. The list is
       prepared in accordance with Rule 1007-2(a)(5) of the Local Rules of this court for the filing in this Chapter
       11 case.

                                             NAME, TELEPHONE
                                                NUMBER AND
                                             COMPLETE MAILING
 NAME OF CREDITORS AND                      ADDRESS (INCLUDING ZIP                                DESCRIPTION AND
   COMPLETE MAILING                          CODE) OF EMPLOYEE,             AMOUNT OF              EST. VALUE OF
  ADDRESS (INCLUDING ZIP                         AGENT, OR                    CLAIM                 COLLATERAL
          CODE)                               DEPARTMENT (IF                                      SECURING CLAIM
                                            DIFFERENT FROM MAILING
                                             ADDRESS) OF CREDITOR
                                              FAMILIAR WITH CLAIM
Fortress Credit Co LLC                                                    $18,000,000.00        Mortgage
c/o Fortress Credit Group
1345 Ave of the Americas, 46th Fl.
New York, NY 10004
M.J. Griffith Paving Inc.                                                 $230,097.02           Mechanic’s Lien
4570 French Creek Road
Sheffield Lake, OH 44054




       {Client/086739/1/02218329.DOCX;1 }
                          DECLARATION UNDER PENALTY OF PERJURY
        I, Chaim Lobl, the vice president of managing member of the Debtor in this case, declare under
penalty of perjury that I have read the foregoing list of creditors holding the five (5) largest secured claims
and that it is true and correct to the best of my information and belief.
Dated: New York, New York
       October 27, 2020
                                                            /s/ Chaim Lobl
                                                           Chaim Lobl
                                                           Vice President of Managing Member of
                                                           Midway Market Square Elyria LLC




{Client/086739/1/02218329.DOCX;1 }
                                           EXHIBIT C

                          MIDWAY MARKET SQUARE ELYRIA LLC

    SUMMARY OF ESTIMATED ASSETS AND LIABILITIES (UNAUDITED)



                                             ASSETS

                      Real Estate                        $25,000,000.00

                      Total Assets                       $25,000,000.00




                                           LIABILITIES

                       Mortgage Payable (Secured)        $18,000,000.00
                       Unsecured Trade Claims              $187,469.97
                       Loans Insiders                     $1,800,000.00

                       Total Liabilities                 $19,987,470.00




{Client/086739/1/02218325.DOC;1 }
                                                 EXHIBIT D

                               MIDWAY MARKET SQUARE ELYRIA LLC

                                     Location of Debtor’s Substantial Assets
                                             1180 West River Road
                                                Elyria, OH 44035


                                     Location of Debtor’s Books and Records
                                          Madison Properties USA LLC
                                                3611 14th Avenue
                                                    Suite 420
                                               Brooklyn, NY 11218




{Client/086739/1/02218346.DOCX;1 }
                                              EXHIBIT E

                               MIDWAY MARKET SQUARE ELYRIA LLC

SIGNIFICANT LITIGATION COMMENCED AGAINST THE DEBTOR PRIOR TO THE
                          PETITION DATE


       Title of Action                    Court        Nature of Action    Status
   Fort CRE 2018-1 Issuer             Lorain County      Foreclosure      Pending
   LLC vs. Midway Market             Court of Common
     Square Elyria LLC                     Pleas
   Case No.: 20CV201387




{Client/086739/1/02218348.DOCX;1 }
                                          EXHIBIT F

                               MIDWAY MARKET SQUARE ELYRIA LLC

                           DEBTOR’S EXISTING SENIOR MANAGEMENT

            Name/Position                   Summary of Responsibilities and Experience
      Chaim Lobl/ Vice President of         All financial aspects of the Debtor’s operations.
           Managing Member




{Client/086739/1/02218353.DOCX;1 }
                                          EXHIBIT G

                               MIDWAY MARKET SQUARE ELYRIA LLC

DEBTOR’S ESTIMATED CASH DISBURSEMENTS AND RECEIPTS FOR THE 30-DAY
               PERIOD FOLLOWING THE PETITION DATE

                    Cash Receipts                        $190,000.00
                 Cash Disbursements                      $931,562.94
                 Net Cash Gain (Loss)                   ($741,562.94)




{Client/086739/1/02218357.DOCX;1 }
